Citation Nr: 0600030	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  91-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an effective date earlier than January 12, 
1988, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether 
August 1979 and October 1979 RO decisions should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).




REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision in which 
the RO granted service connection for PTSD, effective on 
January 22, 1990.  The veteran subsequently perfected an 
appeal regarding the effective date assigned for that grant.  

In a decision dated in June 1992, the Board denied the 
veteran's claim for an earlier effective date for the grant 
of service connection for PTSD.  In that decision, the Board 
also determined that there was no clear and unmistakable 
error (CUE) in a January 1973 rating decision in which the RO 
had denied service connection for a nervous disorder.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an October 1994 Order, the Court affirmed that portion of 
the Board's June 1992 decision in which the Board determined 
that there was no CUE in a January 1973 rating decision in 
which the RO had denied service connection for a nervous 
disorder.  

The Court also vacated and remanded the issue of whether an 
earlier effective date was warranted for the grant of service 
connection for PTSD.  

In a February 1997 decision, the Board assigned an earlier 
effective date of January 12, 1988, for the grant of service 
connection for PTSD.  

The veteran again appealed that decision to the Court.  In a 
July 1999 Memorandum Decision, the Court affirmed the Board's 
February 1997 decision.  

The veteran' subsequently appealed to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  

In a December 2000 decision, the Federal Circuit affirmed the 
Court's judgment denying the veteran retroactive service 
connection based on any allegation of CUE on the part of the 
RO.  

However, the Federal Circuit remanded the issue of whether VA 
had satisfied its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

In a June 2001 Order, the Court granted a VA motion for 
remand, vacating that part of the February 1997 decision that 
had denied an effective date prior to January 12, 1988 and 
remanding the matter to the Board for consideration of 
whether VA had satisfied the notification and assistance 
requirements of VCAA.  

In August 2002, the Board remanded this case to the RO for 
additional evidentiary development.  

In May 2004, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

In September 2004, the Board again remanded this case for 
additional evidentiary development.  

In July 2005, the veteran presented testimony at a second 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

In letters dated in May 2004 and November 2004, the veteran's 
attorney raised a claim of entitlement to an increased rating 
for the service-connected PTSD, which is currently evaluated 
as 50 percent disabling, effective on October 12, 1995.  

The attorney also appeared to raise a claim of entitlement to 
an earlier effective date for the grant of a 50 percent 
rating.  The attorney also alleged that the RO erred in 1979 
by failing to adjudicate a claim for nonservice-connected 
pension benefits, which he believes was reasonably raised by 
the evidence of record.  These matters are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1973, 
the RO denied service connection for a nervous condition.  

2.  In unappealed RO decisions dated in August 1979 and 
October 1979, the RO denied reopening the previously denied 
claim of service connection for a nervous condition.  

3.  On January 12, 1988, the RO received the veteran's 
informal claim of service connection for PTSD.  

4.  The veteran has not alleged an error of fact or law in 
the August 1979 and October 1979 decisions that compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than January 12, 1988, for the award of service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).  

2.  The veteran has failed to raise valid claims of clear and 
unmistakable error in the August 1979 and October 1979 
decisions.  38 C.F.R. § 3.105(a) (2004); Simmons v. Principi, 
17 Vet. App. 104 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

With respect to the claim for an earlier effective date, the 
Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidence development letters dated in February 2003 and 
October 2004 in which the RO advised the veteran of the 
evidence needed to substantiate his claim.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board notes that these letters were issued after the 
initial adjudication of his claim by the agency of original 
jurisdiction.  However, the Board believes the content of the 
notice provided to the veteran substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate his claim, and that it 
advised him of his and VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

With respect to the veteran's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has held that the provisions of VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.  


II.  Factual Background

In August 1972, the veteran submitted a formal claim of 
entitlement to service connection for a nervous condition.  
This claim was denied by the RO in a January 1973 rating 
decision.  In that decision, the RO concluded that the 
veteran had a personality disorder, which was a 
constitutional or developmental abnormality, and not a 
disability under VA law.  The veteran did not appeal that 
decision.  

Thereafter, in July 1979, the veteran submitted another 
formal claim of entitlement to service connection for a 
nervous condition.  In a letter dated in August 1979, the RO 
advised the veteran that this claim had been previously 
denied, and that, to have that claim reopened, he would have 
to submit new and material evidence.  The RO indicated that, 
in the absence of such evidence, this decision constituted a 
final adjudicative action with respect to the claim.  

In a subsequent September 1979 letter, the veteran reiterated 
his belief that he had an acquired psychiatric disability 
related to his military service.  In an October 1979 letter, 
the RO once again advised the veteran that this claim had 
been previously denied, and that, to have that claim 
reopened, he would have to submit new and material evidence.  

No subsequent correspondence was received from the veteran 
regarding the claimed psychiatric disability until January 
12, 1998.  On that date, the RO received a memorandum from 
the veteran's representative indicating that he wished to be 
scheduled for a VA examination for PTSD.  

The RO subsequently issued a letter to the veteran requesting 
the he specify the in-service stressors that he believed led 
to PTSD.  The veteran failed to respond to this letter, and, 
in May 1988, the RO issued another letter indicating that no 
further action could be taken on his claim because he had 
failed to provide the requested information.  

In June 1990, the RO submitted copies of Marine Corps Command 
Chronologies, which were accompanied by a memorandum 
indicating that these documents were being submitted in 
support of the claim of service connection for PTSD.  

The RO subsequently denied the claim of service connection 
for PTSD in a September 1990 rating decision.  The veteran 
then initiated an appeal as to that claim.  

Ultimately, in a July 1991 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
from January 22, 1990, which corresponded to the date of a 
hospitalization at a VA Medical Center (MC).  

Thereafter, in August 1991, the veteran's representative 
submitted a Notice of Disagreement regarding the effective 
date assigned for the grant of service connection.  It was 
asserted that the veteran should be awarded an effective date 
of August 7, 1972, which corresponded to the date of his 
separation from service.  

The representative noted that he had been denied service 
connection for a nervous condition in 1973 and 1979, but 
contended that those decisions contained clear and 
unmistakable error (CUE).  

Specifically, it was asserted that the RO erred in 1973 by 
finding that the veteran had a personality disorder, and not 
an acquired psychiatric disorder that was incurred in 
service.  

In a subsequent June 1992 decision, the Board denied 
entitlement to an effective date earlier than January 22, 
1990, for the award of service connection for PTSD.  

In that decision, the Board further found that the January 
1973 rating decision that denied service connection for a 
nervous condition did not contain CUE.  

The veteran subsequently appealed that decision to the Court.  
In an October 1994 Order, the Court affirmed that portion of 
the Board's June 1992 decision in which the Board determined 
that there was no CUE in a January 1973 rating decision in 
which the RO had denied service connection for a nervous 
disorder.  

The Court also vacated and remanded the issue of whether an 
earlier effective date was warranted for the grant of service 
connection for PTSD.  

In a February 1997 decision, the Board assigned an earlier 
effective date of January 12, 1988, for the grant of service 
connection for PTSD.  

The veteran again appealed that decision to the Court.  In a 
brief filed with the Court, the veteran's attorney asserted 
that the RO had erred in the 1979 decision by failing to 
inform the veteran of the type of evidence needed to complete 
his claim, and by failing to develop that claim.  

Specifically, it was argued that the RO should have obtained 
records of medical treatment received at the VAMC's in San 
Diego and in Washington, DC, in 1978 and 1979.  It was also 
argued that the RO erred in 1973 and 1979 by failing to apply 
the presumption of soundness.  

In a July 1999 Memorandum Decision, the Court affirmed the 
Board's February 1997 decision.  

The veteran' subsequently appealed to the Federal Circuit.  
In a December 2000 decision, the Federal Circuit affirmed the 
Court's judgment denying the veteran retroactive service 
connection based on any allegation of CUE on the part of the 
RO.  

However, the Federal Circuit remanded the issue of 
entitlement to an earlier effective date for a determination 
as to whether VA had satisfied its duty to assist under VCAA.  

In a June 2001 Order, the Court granted a VA motion for 
remand, vacating that part of the February 1997 decision that 
had denied an effective date prior to January 12, 1988 and 
remanding the matter to the Board for consideration of 
whether VA had satisfied the notification and assistance 
requirements of VCAA.  

In accordance with the concerns raised by the Court, the 
Board remanded this case in August 2002 for additional 
evidentiary development.  Specifically, the Board instructed 
the RO to ensure that all available treatment records have 
been obtained from the VAMC's in San Diego and in Washington, 
DC, for 1978 and 1979.  

The Board also instructed the RO to consider the veteran's 
contention that these records were in constructive possession 
of VA at that time.  

The record reflects that the RO subsequently obtained 
outpatient treatment records from the VAMC in Washington, DC, 
dated from January 1979 to May 1979, and from the VAMC in San 
Diego dated from August 1978 to October 1978.  

In a November 2002 letter, the veteran's attorney reiterated 
the argument that the RO committed CUE in the 1979 decisions 
by failing to obtain the veteran's VA treatment records.  

In a May 2004 letter, the veteran's attorney argued that the 
1973 and 1979 RO decisions should be reversed because 
subsequent medical evidence made clear that the disability 
that had been diagnosed as a personality disorder in 1973 
was, in fact, later shown to be PTSD.  

The attorney also asserted that the RO committed CUE in 1973 
by failing to accept the veteran's application as a claim for 
nonservice-connected pension benefits.  In addition, the 
attorney also reiterated that the RO erred in 1979 by failing 
to obtain the veteran's VA treatment records.  

In the May 2004 letter, with respect to the claim for an 
earlier effective date, the attorney also argued that an 
earlier effective date of at least one year was warranted 
under 38 C.F.R. § 3.114 because the grant of service 
connection for PTSD was based on a liberalizing regulation.  

Specifically, the attorney pointed to the addition of PTSD to 
the rating schedule and to VAOPGCPREC 26-97 (July 16, 1997).  

Thereafter, during the May 2005 hearing before the 
undersigned, the veteran's attorney reiterated the contention 
that the RO erred in 1979 by failing to obtain the veteran's 
VA treatment records, and that the RO erred in 1973 and 1979 
by failing to adjudicate a claim for nonservice-connected 
pension benefits.  

The attorney also argued for earlier effective date based the 
assertion that the grant of service connection for PTSD in 
1991 was based on a liberalizing regulation.  


III.  Analysis

The veteran is seeking an earlier effective date for the 
award of service connection for PTSD.  He essentially 
contends that the effective date of that award should be the 
date of his separation from service.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  

Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  

If new and material evidence is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of a liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

The Board finds that the earliest correspondence received by 
the RO that could be interpreted as a claim of service 
connection for PTSD is the memorandum received on January 12, 
1988.  This document was received more than one year 
following the date of the veteran's separation from military 
service.  

Therefore, the Board finds that January 12, 1988, is the 
earliest date permissible under the provisions of 38 U.S.C. 
5110(a) and 38 C.F.R. § 3.400 for the award of service 
connection for PTSD.

The veteran's attorney has argued that an earlier effective 
date of at least one year is warranted under 38 C.F.R. 
§ 3.114 because the grant of service connection for PTSD was 
based on a liberalizing regulation.  

However, because the medical evidence of record does not 
reveal a diagnosis of PTSD until 1990, the Board finds that 
the criteria for a grant of service connection for PTSD were 
not met on April 11, 1980, which is the date on which PTSD 
was added to the rating schedule.  

The Board recognizes that there is some indication of PTSD of 
record prior to 1990.  For example, the veteran has recently 
obtained medical opinions indicating that he, in fact, did 
have PTSD since before 1980.  

However, it was not until 1988, well after the addition of 
PTSD to the rating schedule became effective, that the 
veteran specifically raised the issue of entitlement to 
service connection for PTSD in correspondence with VA.  

As the record is silent until 1988 with respect to receipt of 
a claim for service connection for a PTSD or receipt of 
evidence of treatment therefor, the Board finds that it would 
not be reasonable to conclude that "all eligibility criteria" 
for service connection for PTSD were met on April 11, 1980, 
or at any time prior to January 1988.  Accordingly, 
entitlement to an earlier effective date under VAOPGCPREC 26-
97 is also not warranted.  

The Board has considered the fact that the veteran submitted 
a formal claim of service connection for a nervous condition 
immediately following his separation from service, and that 
this claim was denied by the RO in a January 1973 rating 
decision.  However, that decision was not appealed within one 
year, and became final.  

Thus, the only basis on which an earlier effective date could 
be granted based on the original 1972 claim for a nervous 
condition is if it was determined that the RO committed CUE 
in the January 1973 rating decision.  

In this regard, the Board notes that the veteran's attorney 
has repeatedly asserted that the January 1973 rating decision 
that denied service connection for a nervous condition should 
be reversed or revised based on CUE.  

However, in the June 1992 decision, the Board found that the 
January 1973 rating decision that denied service connection 
for a nervous condition did not contain CUE.  In the 
subsequent October 1994 Order, the Court specifically 
affirmed that portion of the Board's June 1992 decision in 
which the Board determined that there was no CUE in a January 
1973 rating decision in which the RO had denied service 
connection for a nervous disorder.  

Thereafter, in the December 2000 decision, the Federal 
Circuit specifically found that "this court affirms the CAVC 
judgment denying [the veteran] retroactive service connection 
based on any alleged CUE committed by the RO."

Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the "law of the case" 
doctrine operates to preclude reconsideration of identical 
issues.  

The purpose of the doctrine is to foreclose relitigation of a 
question once considered and decided by an appellate court 
where the same case is once again before it upon a subsequent 
appeal.  The order of the Court is the law of the case.  See 
Chisem v. Gober, 10 Vet. App. 526 (1997).  

Therefore, in accordance with the holding in Chisem, the 
Board is foreclosed from religitating the claim of CUE in the 
January 1973 rating decision.  

The veteran's attorney has also asserted that CUE occurred in 
the August 1979 and October 1979 decisions in which the RO 
continued to deny service connection for a nervous condition.  
Specifically, he contends that the RO erred by not obtaining 
VA treatment records dated in 1978 and 1979.  

With respect to this contention, the Board wishes to 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "' [C]lear and unmistakable error' requires that 
error, otherwise prejudicial, . . . must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error. '"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  

The alleged error must be of fact or of law, and when called 
to the attention of later  reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo,  6 Vet. App. at 43-44.  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

More over, in DAV v. Gober, 234 F.3d 682, 699 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the rule codified at 38 
C.F.R. § 20.1404(b) regarding the pleading requirements for a 
motion alleging clear and unmistakable error in a Board 
decision.  

As revised following issuance of the DAV decision, the 
amended section 20.1404(b) left intact the legal standard 
necessary to plead error, but eliminated the more stringent 
denial-of-motion criteria and replaced it with language 
stating that insufficient pleadings would be "dismissed 
without prejudice to refiling".  See 66 Fed. Reg. 35903 (July 
10, 2001).  

Thereafter, in Simmons v. Principi, 17 Vet. App. 104 (2003), 
the Court extended the ruling in DAV v. Gober to RO rating 
decisions challenged on the grounds of clear and unmistakable 
error.  

The Court held that to the extent its case law "can be read 
to hold that it is permissible to deny, rather than dismiss 
without prejudice [to refiling], a CUE [clear and 
unmistakable error] claim as to a prior final RO decision 
because an appellant failed to meet pleading specifications, 
such opinions have been overruled by DAV v. Gober, supra."  
Simmons, 17 Vet. App. at 114.  

As discussed in detail hereinabove, in July 1979, the veteran 
submitted a formal application for service connection for a 
nervous condition.  In a letter dated in August 1979, the RO 
advised the veteran that this claim had been previously 
denied, and that, to have that claim reopened, he would have 
to submit new and material evidence.  The RO indicated that, 
in the absence of such evidence, this decision constituted a 
final adjudicative action with respect to the claim.  

The veteran did not subsequently express disagreement with 
that decision.  Although the RO received a letter from the 
veteran in September 1979 reasserting that he had a nervous 
condition related to service, the Board notes that this 
letter had been written to the President, and was forwarded 
to the RO by his office.  This letter contains no reference 
to the August 1979 decision, and neither expresses 
disagreement with that decision or a desire to appeal.  

Thereafter, in October 1979, the RO issued another letter in 
which it once again advised the veteran that this claim had 
been previously denied, and that, to have that claim 
reopened, he would have to submit new and material evidence.  
The Board notes that no subsequent correspondence was 
received from the veteran regarding a nervous condition or 
psychiatric disorder until the January 1988 statement from 
his accredited representative.  

Thus, the Board concludes that the August 1979 and October 
1979 decisions that determined that new and material evidence 
had not been submitted are final.  Consequently, these 
decisions can only be reversed or revised based on a finding 
of CUE.  

With respect to the veteran's contention that the RO erred in 
1979 by not obtaining his VA treatment records, the Court has 
explained that VA's breach of the duty to assist cannot form 
a basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  See Caffrey, 
Hazan, supra.  

Furthermore, although subsequently received medical evidence 
that might have established that the veteran had PTSD related 
to his military service, a determination that there was CUE 
must be based on the record that existed at the time of the 
1979 decisions.  Russell, supra at 314.  

The Board is cognizant that VA outpatient treatment records 
dated between August 1978 and May 1979 were recently obtained 
by the RO, and that these records do show that the veteran 
received counseling at the VAMC's in San Diego and 
Washington, DC.  These records also show that the veteran was 
found to have experienced difficulty upon his return from the 
Republic of Vietnam.  

Generally, VA is considered to be on constructive notice of 
relevant medical evidence in a case even if that evidence was 
not contained in the claims folder at the time that a 
decision was rendered in that case.  

However, these VA treatment records were not associated with 
the record at the time of the 1979 decisions, and the 
constructive-notice-of- records rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), is inapplicable to a claim 
of CUE where the RO decision in question was rendered prior 
to Bell (i.e. prior to July 21, 1992).  Russell requires only 
that the "law that existed at the time" of the prior final 
adjudication be considered.  See Damrel, supra.  

In other words, because Bell did not exist at the time of the 
1979 RO decisions, its holding is inapplicable to that 
decision.  On this point, the Board notes further that VA's 
General Counsel has specifically held that Bell's 
"constructive receipt" requirement is not applicable to RO 
decisions entered prior to July 21, 1992.  See VAOPGCPREC 12- 
95.  

The General Counsel's holding applies here as all the prior 
final rating decisions in this case, and specifically the 
1979 decisions being challenged by the veteran, were issued 
prior to July 21, 1992.  

The Board in passing observes that in Dinsay v. Brown, 9 Vet. 
App. 79 (1996), the Court stated that, "if relevant evidence 
as to a procedural defect or other error . . . was actually 
or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) present within the VA system, although not 
before the adjudicator, at the time of the RO decision, that 
evidence could possibly serve as the basis for a new CUE 
claim . . . [because] 'the correct facts, as they were known 
at the time, were not before the adjudicator'."  See Dinsay, 
9 Vet. App. at 88, citing Russell, 3 Vet. App.  at 313.  
However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.  

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because our decision today establishes 
unequivocally that there is no constructive-notice doctrine 
outside of Bell and that Damrel [v. Brown, 6 Vet. App. 242 
(1994)] rules out the retroactive application of the Bell 
doctrine, the Dinsay dictum no longer has any viability as to 
constructive notice."  The Court noted that "Damrel . . . 
decided that the Bell constructive-notice doctrine is not 
retroactive to VA adjudications occurring before Bell was 
handed down."  Lynch, 11 Vet. App. at 27.  Thus, the Board 
concludes that the 1979 decisions were not clearly and 
unmistakably erroneous based on any allegation that the 
correct facts were not before the RO at that time.  

Furthermore, even if the 1978 clinical notes were considered 
to be of record at the time of the 1979 decision, the Board 
notes that these notes contain a finding that the veteran had 
a borderline personality disorder.  Thus, it is conceivable 
that these records could have been considered, and found to 
have not been new and material evidence sufficient to reopen 
the previously denied claim.  

In addition, had these records been found to be adequate to 
reopen the claim, it is also conceivable that the claim of 
service connection would have again been denied based on a 
finding that the veteran had a personality disorder, which 
was a congenital or developmental abnormality, and not a 
disability under the law.  

As noted, to establish CUE, the error in question must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  

In this case, the RO specifically denied service connection 
because the veteran had a personality disorder, which was a 
congenital or developmental abnormality, and not a disability 
under the law.  

Consideration of the 1978 and 1979 clinical notes do not 
appear to manifestly change the outcome of the RO's decision.  

The veteran has also asserted that the RO erred in the 1979 
decisions by not applying the presumption of soundess.  
However, the Board notes that the August 1979 and October 
1979 decisions denied the veteran's claim on the basis that 
new and material evidence has not been submitted, and not 
based on the merits of the claim.  

As explained by the Court, the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim is a jurisdictional matter that must be 
addressed prior to considering the claim on the merits.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  

Because the claim of service connection for a nervous 
disorder had been previously denied by the RO, the Board 
believes that the RO was correct in adjudicating the claim 
under the new and material evidence standard, rather than on 
the merits.  

In this case, the new evidence that was considered by the RO 
in the 1979 decisions consisted solely of the veteran's 
assertion that he had a nervous condition related to his 
military service.  However, the veteran's contention had 
already been considered by the RO in the 1973 rating 
decision.  

Consequently, the Board finds that the RO was not 
"undebatably incorrect" in its failure to reopen the 
previously denied claim in the August 1979 and October 1979 
decisions.  

The Board notes that the veteran has also asserted that the 
RO erred in 1979 by failing to adjudicate a claim for 
nonservice-connected pension benefits, which he believes was 
reasonably raised by the evidence of record.  

However, the Board finds that this allegation, even if true, 
would fail to establish error on the part of the RO in its 
determination that new and material evidence to reopen a 
claim of service connection for a nervous condition.  In 
fact, the Board believes that this allegations is most 
appropriate treated as a separate claim; thus, it has been 
referred to the RO for appropriate action.  

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran has failed to raise a valid 
claim of CUE in the 1979 decisions.  The Board's denial of 
the instant CUE claim, in particular its rejection of the 
argument that the RO failed to properly assist the veteran in 
the development of his claim, is based on a pleading 
insufficiency, as contemplated by Fugo.  

Thus, the Board finds that the veteran's claim of CUE in the 
August 1979 and October 1979 decisions is dismissed without 
prejudice to refiling.  See Simmons, supra.  

Having found that the veteran has failed to establish CUE in 
the 1979 decisions, the Board can find no other basis for 
awarding an effective date prior to January 1988.  

As noted hereinabove, the earliest correspondence received by 
the RO following the 1979 decisions that could be interpreted 
as a claim of service connection for PTSD is the memorandum 
received on January 12, 1988.  

This document was received more than one year following the 
date of the veteran's separation from military service.  

Therefore, the Board finds that January 12, 1988, is the 
earliest date permissible under the provisions of 38 U.S.C. 
5110(a) and 38 C.F.R. § 3.400 for the award of service 
connection for PTSD.  For this reason, the Board concludes 
that the benefit sought on appeal must be denied.  




ORDER

An effective date earlier than January 12, 1988, for the 
grant of service connection for PTSD is denied.  

The veteran's claim alleging clear and unmistakable error in 
August 1979 and October 1979 RO decisions that denied 
reopening a previously denied claim of service connection for 
a nervous condition is dismissed without prejudice to 
refiling.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


